203 F.2d 954
Walter D. BEEZERv.BALTIMORE & OHIO RAILROAD COMPANY, a Corporation, Appellant.
No. 10945.
United States Court of AppealsThird Circuit.
Argued March 19, 1953.Decided April 16, 1953.

Appeal from the United States District Court for the Western District of Pennsylvania; William Alvah Stewart, J.
Vincent M. Casey, Pittsburgh, Pa.  (Marvin D. Power, Margiotti & Casey, Pittsburgh, Pa., on the brief), for appellant.
E. V. Buckley, Pittsburgh, Pa.  (Mercer & Buckley, Pittsburgh, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and MARIS and GOODRICH, Circuit Judges.
PER CURIAM.


1
The appellant contends that the judgment of the court below should be reversed, asserting that no actionable negligence was shown on its part which was proximate cause of the accident, that the verdict was against the weight of the evidence, that the evidence as to the impaired physical condition of the plaintiff was insufficient, and that the verdict was excessive.  Every contention made is fully answered by the opinion of Judge Stewart.  See 107 F.Supp. 361.  Since we perceive no error, the judgment of the court below will be affirmed.